961 A.2d 417 (2008)
289 Conn. 951
STATE of Connecticut
v.
Daniel J. OUELLETTE.
SC 18273.
Supreme Court of Connecticut.
Decided November 24, 2008.
Richard A. Reeve, special public defender, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 110 Conn.App. 401, 955 A.2d 582 (20081), is granted, limited to the following issue:
*418 "In circumstances where the prosecutor adduced evidence that the state had entered into a plea agreement with its key witness pursuant to which the state would seek a particular sentence but then, after that witness' trial testimony, the state recommended a different, more lenient sentence for the witness, did the Appellate Court improperly refuse to remand the case to the trial court for an evidentiary hearing on the issue of whether the state's conduct violated the defendant's due process rights?"
The Supreme Court docket number is SC 18273.